                                                                               E-FILED
                                                      Monday, 12 July, 2021 11:51:23 AM
                                                          Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                 Plaintiff,             )
                                        )
           v.                           )      Case No. 20-cr-30063
                                        )
STEVEN M. WELLS,                        )
                                        )
                 Defendant.             )

                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Steven M. Well’s Motion for

Determination of Statutory Sentencing Range (d/e 19). For the

reasons below, the Court DENIES Defendant’s Motion.

                              I. BACKGROUND

     On October 7, 2020, a grand jury returned an Indictment (d/e

8) charging Mr. Wells with two counts of knowingly and

intentionally distributing more than 28 grams of cocaine base

(crack cocaine) in violation of §§ 21 U.S.C. 841(a)(1) and (b)(1)(B)(iii).

Pursuant to § 841(b)(1)(B), a mandatory minimum sentence of five

years’ imprisonment applies to convictions on these counts. On


                                Page 1 of 22
April 12, 2021, Mr. Wells filed this motion (d/e 19) and

accompanying Memorandum of Law (d/e 20) asking the Court to

enter an order determining the statutory sentencing range that he

will face in the instant case. Mr. Wells argues that the Safety Valve

under 18 U.S.C. § 3553(f) applies to him and that he, therefore, has

no mandatory minimum sentence. Mr. Wells seeks an order that he

is safety valve eligible and has requested a hearing on the motion.

The Government filed a response (d/e 21) on April 26, 2021. Mr.

Wells filed a reply (d/e 22) on April 28, 2021, and a supplemental

memorandum (d/e 24) on May 21, 2021.

                          II. DISCUSSION

     Mr. Wells asks the Court to interpret the safety valve provision

under 18 U.S.C. § 3553(f). For qualifying offenses, the § 3553(f)(1)

safety valve provision requires the Court to impose a sentence

“without regard to any statutory minimum sentence” if the Court

finds at sentencing that the requirements of 3553(f)(1)-(5) are met.

Prior to 2018, § 3553(f)(1) required a defendant to have no more

than one criminal history point as determined under the sentencing

guidelines to qualify for the safety valve. The First Step Act of 2018

amended the § 3553(f)(1), allowing more defendants to fall within

                             Page 2 of 22
the safety valve. In relevant part, the statute now provides that:

     [T]he court shall impose a sentence pursuant to
     guidelines promulgated by the United States Sentencing
     Commission under section 994 of title 28 without regard
     to any statutory minimum sentence, if the court finds at
     sentencing, after the Government has been afforded the
     opportunity to make a recommendation, that—

           (1) the defendant does not have—

               (A) more than 4 criminal history points,
          excluding any criminal history points resulting from
          a 1-point offense, as determined under the
          sentencing guidelines

              (B) a prior 3-point offense, as determined
          under the sentencing guidelines; and

               (C) a prior 2-point violent offense, as
          determined under the sentencing guidelines;

18 U.SC. § 3553(f) (emphasis added).

     The parties agree that Mr. Wells has more than 4 criminal

history points and a prior 3-point offense under the Sentencing

Guidelines, but Mr. Wells argues that he does not have a 2-point

violent offense as that term is defined under 18 U.S.C. § 3553(g).

Mr. Wells argues that he remains safety valve eligible because the

“and” between subsection (B) and (C) should be read conjunctively

so that defendants are only disqualified from the safety valve if they

fail all three of the (f)(1) requirements. Put another way, Mr. Wells

                             Page 3 of 22
argues that a defendant must have more than 4 criminal history

points, a prior 3-point offense, and a prior 2-point violent offense

before they become ineligible for the safety valve. Mr. Wells also

argues that prior acts of juvenile delinquency do not qualify as a

“violent offense” under § 3553(f)(1)(C). If the Court rules in his favor

on both issues, Mr. Wells states that he would be eligible for the

safety valve. The Government argues that Mr. Wells’ Motion is not

ripe for review, that § 3553(f)(1) should be read disjunctively so that

a defendant is disqualified from the safety valve if he has more than

4 criminal history points, or a prior 3-point offense, or a prior 2-

point violent offense, and that Mr. Wells’ juvenile conviction

qualifies as a 2-point violent offense.

     While the Court finds the motion is ripe for review, the Court

agrees with the Government’s position that § 3553(f)(1) should be

read disjunctively. Because the Court concludes that Mr. Wells

would only qualify for the safety valve if he does not have any of the

three criteria under § 3553(f)(1), and he concedes that he does meet

two of the three criteria, the Court declines to rule on whether Mr.

Wells’ prior juvenile offense qualifies as a 2-point violent offense. As

Mr. Wells’ motion turns on a purely legal question of statutory

                             Page 4 of 22
interpretation, the Court will decide the motion on the briefs rather

than granting Mr. Wells’ request for a hearing.

     A. Mr. Wells’ Motion is Ripe for Review.

     The Government first argues that Mr. Wells’ argument is

premature. “Article III's ‘case or controversy’ requirement prohibits

federal courts from issuing advisory opinions that do not affect the

rights of the parties before the court.” Matlin v. Spin Master Corp.,

979 F.3d 1177, 1181 (7th Cir. 2020). Section 3553(f) states safety

valve eligibility is to be determined at sentencing “after the

Government has been afforded the opportunity to make a

recommendation.” Mr. Wells seeks a determination from the Court

as to his safety valve eligibility far in advance of sentencing—he has

neither pled guilty nor been found guilty at trial of the offense.

Even if the Court rules in Mr. Wells’ favor, Mr. Wells could still end

up being ineligible for the safety valve under another factor—for

instance, Mr. Wells would not qualify for the safety valve if Mr.

Wells does not truthfully provide the Government all information

and evidence required pursuant to § 3553(f)(5). Or, Mr. Wells could

be acquitted of the offense at trial or the charges could be dismissed

for other reasons. So, a ruling on this issue could potentially never

                             Page 5 of 22
be necessary in this case.

     Mr. Wells argues, however, that he needs to know how long he

faces in jail if convicted so that, if he pleads guilty, his plea is

knowing and voluntary. Mr. Wells relies on United States v. De La

Torre, 940 F.3d 938, 952 (7th Cir. 2019), reh’g denied (Dec. 2,

2019), which held on plain error review that two defendants’ pleas

were not knowing and voluntary where they did not know that they

were not facing a mandatory minimum of life imprisonment without

the plea agreement. The Court agrees that Mr. Wells has a right to

know the potential penalties he faces prior to pleading guilty. See

Fed. R. Crim. P. 11(b)(1)(I). Accordingly, on the facts of this case,

the Court finds that an opinion would not be advisory and that Mr.

Wells’ motion is ripe for review.

     B. Section 3553(f)(1) Is Written Disjunctively.

     The substance of Mr. Wells’ motion involves the amendments

to the safety valve statute made by the First Step Act—a highly

technical debate that has now resulted in a circuit split. Mr. Wells

argues that the “and” between subparagraphs (B) and (C) of

§ 3553(f)(1) should be read conjunctively so that defendants are

only disqualified from the safety valve if they fail all three of the

                               Page 6 of 22
(f)(1) requirements, meaning a defendant must have more than 4

criminal history points, a prior 3-point offense, and a prior 2-point

violent offense before they become ineligible for the safety valve. On

the other hand, the Government argues that the “and” in

§ 3553(f)(1) should not be read conjunctively, but disjunctively,

such that any defendant who has either more than 4 criminal

history points, or a prior 3-point offense, or a prior 2-point violent

offense is ineligible for the safety valve.

     The Seventh Circuit has not addressed the issue of whether

§ 3553(f)(1) is written conjunctively or disjunctively. However, a

circuit split has now developed with the Eleventh Circuit adopting a

disjunctive reading and the Ninth Circuit adopting a conjunctive

reading. See United States v. Garcon, 997 F.3d 1301 (11th Cir.

2021) (holding a disjunctive reading applies because the

conjunctive reading produces superfluities and absurd results);

United States v. Lopez, 998 F.3d 431 (9th Cir. 2021) (holding a

conjunctive reading applies after finding that a 2 or a 3-point

violent felony qualifies for subparagraph (C), making a conjunctive

reading of the statute not superfluous and does not produce absurd

results, and also relying on the canon of consistent usage). District

                               Page 7 of 22
courts have also addressed the issue and reached different

conclusions. See United States v. Ingram, 2021 WL 1813178 (C.D.

Ill. May 6, 2021) (adopting the disjunctive reading because

conjunctive reading produces superfluities and absurd

results); United States v. Adame, No. 1:18-CR-00391-BLW, 2019

WL 5191823 (D. Idaho Oct. 15, 2019) (similar); see also United

States v. Lopez, No. 19-CR0261-L, 2019 WL 3974124 (S.D. Cal.

Aug. 21, 2019) (finding 18 U.S.C. § 3553(f)(1) to be “ambiguous”

and adopting the conjunctive interpretation after applying the rule

of lenity), aff’d, 998 F.3d 431 (9th Cir. 2021) (affirming decision on

different grounds). None of these decisions, however, are binding

on this Court.

     As Mr. Wells acknowledges in his supplemental brief, the

Court recently agreed with the Government’s position on this issue

in United States v. Howell, No. 20-CR-30075-1, 2021 WL 2000245

(C.D. Ill. May 19, 2021). Mr. Wells’ arguments and Howell’s

arguments, as well as the Government’s arguments in both cases,

are, in most respects, identical. Accordingly, this opinion draws

heavily on the Court’s Howell opinion.



                             Page 8 of 22
     In Howell, the Court acknowledged that both Mr. Wells’ and

the Government’s readings of the statute are grammatically

plausible. Reading the statute conjunctively conforms to the

normal operation of the word “and.” On the other hand, elsewhere

§ 3553 the presence of an em dash before a list in statutory

language indicates that the word or phrase preceding the dash

should be distributed to modify each of the succeeding list items

individually. See 18 U.S.C. § 3553(a)(2) (distributing the phrase

“the need for the sentence imposed” to modify each of the

succeeding subparagraphs); Mitchell v. Chapman, 343 F.3d 811,

830 (6th Cir. 2003) (explaining that the use of an em dash to

introduce a list can mean that the list items following the em dash

individually modify the term preceding the em dash). Because both

readings are grammatically plausible, the Court must consider all

the “traditional tools of statutory interpretation.” Facebook, Inc. v.

Duguid, 141 S. Ct. 1163, 1170 n.5 (2021); see United States v.

Draheim, 958 F.3d 651, 658 (7th Cir. 2020) (relying on text,

legislative history, and statutory purpose of § 3553(f) to determine

the unambiguous meaning of “and” in § 3553(f)(4)).



                             Page 9 of 22
     1. The conjunctive reading makes § 3553(f)(1)(A) superfluous

        and produces absurd results.

     When a word could have multiple meanings, courts must

consider the statutory context. See United States v. Jones, 993

F.3d 519, 528 (7th Cir. 2021). Looking at the statutory context

here, while grammatically plausible on its face, the conjunctive

interpretation suggested by Mr. Wells runs afoul of the “well-

established principle[ ] of statutory interpretation” under which

“[i]nterpretations that result in provisions being superfluous are

highly disfavored.” River Rd. Hotel Partners, LLC v. Amalgamated

Bank, 651 F.3d 642, 651 (7th Cir. 2011), aff’d sub nom.; RadLAX

Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639 (2012).

Any defendant whose criminal history includes one 3-point offense

and one 2-point violent offense will necessarily have at least five

criminal history points. Since subparagraph (A) is satisfied by any

defendant with “more than 4 criminal history points” not from 1-

point offenses, any defendant who satisfies subparagraph (B) by

having a “prior 3-point offense” and satisfies subparagraph (C) by

having a “prior 2-point violent offense” necessarily has at least 5

criminal history points that do not result from 1-point offenses, and

                            Page 10 of 22
satisfies subparagraph (A) as well. Under the conjunctive reading,

therefore, subparagraph (A) is entirely superfluous. See Garcon,

997 F.3d at 1305 (discussing the redundancy created by a

conjunctive reading and the application of the cannon against

surplusage); Adame, 2019 WL 5191823, at *7 (same).

     Like the defendant in Howell, Mr. Wells argues that the

redundancy is not complete. He argues a “single, three-point,

violent offense” would satisfy (B) and (C) without satisfying (A). But,

as the Court found in Howell, a 3-point violent offense is not

included in the language of subparagraph (C). Mr. Wells’ approach

would require the Court to add the words “or 3-point” to

subparagraph (C) so that a defendant with “a prior 2-point [or 3-

point] violent offense” satisfies the subparagraph’s requirement. If

a single offense could satisfy the “prior 3-point offense” requirement

and the “prior 2-point violent offense” requirement, the minimum

number of criminal history points required to satisfy both (B) and

(C) would be 3 rather than 5. This interpretation would remove the

redundancy of subparagraph (A) because it would allow defendants

with a single violent felony to be safety-valve eligible while excluding

violent felons with more than one serious prior offense. However,

                             Page 11 of 22
this “2-point or 3-point” reading is incompatible with the text of

subparagraph (C), which specifically and exclusively addresses 2-

point offenses. The Court will not construe the statutory phrase

“prior 2-point violent offense” to include 3-point offenses where an

alternative interpretation consistent with the plain language of the

statue exists.

     Recent Seventh Circuit precedents establish that “the presence

of some redundance is rarely fatal on its own to a statutory

reading.” White v. United Airlines, 987 F.3d 616, 622 (7th Cir.

2021); see also Bridges v. United States, 991 F.3d 793, 802 (7th

Cir. 2021) (“[A] textual argument based on avoiding redundancy is

not necessarily a show-stopper.”). However, the Seventh Circuit

has not held that the canon against surplusage is obsolete or

irrelevant in 2021. Rather, the Seventh Circuit has admonished

against rejecting a reasonable interpretation solely on the grounds

that it creates some superfluity. See White, 987 F.3d at 622

(explaining that “redundance provides a clue as to the better

interpretation but is not always dispositive” and adopting a

somewhat redundant reading where legislative history produced a

“straightforward explanation” for the redundancy). Relying on

                            Page 12 of 22
Bridges, Mr. Wells argues that while “many defendants” who satisfy

subparagraphs (B) and (C) also satisfy subparagraph (A) this “just

confirms the statute’s coherence; it does not make subsection (A)

superfluous.” Def. Memo., d/e 20, pp. 24. However, as explained

above, the Court does not agree with Mr. Wells’ construction of the

statute that only “many” defendants who satisfy subparagraphs (B)

and (C) also satisfy subparagraph (A). Rather, the Court finds that

all defendants who satisfy subparagraphs (B) and (C) also satisfy

subparagraph (A). The provision rendered redundant by the

conjunctive reading is situated directly next to the provisions that

render it redundant, and the redundancy created is so complete

that it cannot be explained by a drafter’s desire to err on the side of

caution with an overinclusive belt-and-suspenders approach.

     Moreover, looking at the statutory context, a conjunctive

reading would produce absurd results. Another well-established

canon of statutory interpretation counsels against adopting

constructions that produce absurd results. See United States v.

Vallery, 437 F.3d 626, 630 (7th Cir. 2006) (statutes are construed

to avoid “absurd results”); Matter of Merchants Grain, Inc. By &

Through Mahern, 93 F.3d 1347, 1354 (7th Cir. 1996) (statutes are

                            Page 13 of 22
construed to “favor the most reasonable result”). Under the

conjunctive reading of § 3553(f)(1), a defendant who had multiple 3-

point violent offenses would be safety valve eligible so long as he did

not also have “a prior 2-point violent offense” satisfying

subparagraph (C). This result would reward defendants for

committing multiple serious violent offenses rather than a single

less serious violent offense. Mr. Wells argues, as did the defendant

in Howell, that the conjunctive reading can be rescued by

interpreting subparagraph (C) to be satisfied by any violent offense

that results in 2 or 3 criminal history points. As discussed above,

this interpretation cannot be reconciled with the plain text of the

statute.

     In supplemental briefing, Mr. Wells also points to the canon of

consistent usage to support a conjunctive approach. “The canon of

consistent usage requires a court to presume that ‘a given term is

used to mean the same thing throughout a statute’ and is ‘at its

most vigorous when a term is repeated within a given

sentence.’” United States v. Lopez, 998 F.3d 431, 437 (9th Cir.

2021) (citing Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552

(1994)). In Lopez, the Ninth Circuit relied in part on this canon to

                            Page 14 of 22
find that a § 3553(f)(1)’s “and” is conjunctive because the “and” after

(f)(4) is conjunctive. 998 F.3d at 437. However, “the presumption

of consistent usage “readily yields” to context.” Util. Air Regul. Grp.

v. E.P.A., 573 U.S. 302, 320, 134 S. Ct. 2427, 2441 (2014). The

Ninth Circuit’s application of this canon came after their conclusion

that a single 3-point violent offense could satisfy subparagraph (B)

and (C), making subparagraph (A) not superfluous under a

conjunctive interpretation. As explained above, the Court

respectfully disagrees with the Ninth Circuit’s finding that a 3-point

violent offense would fall under subparagraph (C). Accordingly, the

Court finds that the statutory context points unequivocally towards

reading “and” disjunctively in § 3553(f)(1) and that the presumption

of consistent usage must yield to this context.

     Rather than producing superfluities or absurd results, the

disjunctive reading assigns distinct and harmonious functions to

each of subparagraphs (A)–(C). Under the disjunctive reading,

subparagraph (A) excludes repeat offenders, subparagraph (B)

excludes felons, and subparagraph (C) excludes violent offenders.

Subparagraph (A), which is rendered redundant by the conjunctive

reading, is the only provision that excludes defendants with 3 or

                            Page 15 of 22
more prior 2-point nonviolent convictions under the disjunctive

reading. Furthermore, the language of subparagraph (C)—which

excludes only defendants with a “2-point violent offense,” as

opposed to defendants with a “2-point or 3-point violent offense”—

makes logical sense under the disjunctive reading because

defendants with 3-point violent offenses are already excluded by

subparagraph (B).

     2. The Legislative history of the First Step Act’s Safety Valve

        expansion supports a disjunctive interpretation of

        § 3553(f)(1).

     To the extent that the statutory context does not conclusively

make clear that “and” should be read disjunctively, the Court finds

the legislative history supports a disjunctive interpretation as well.

See also, Garcon, 997 F.3d at 1305, n.2 (finding that because the

text of § 3553(f)(1) unambiguously demands a disjunctive reading, it

was unnecessary to examine arguments about legislative intent).

When an early version of the First Step Act was introduced in the

Senate in November 2018, the Senate Judiciary Committee

published a “fact sheet” and a “section-by-section summary”

summarizing the bill's provisions. Each of these documents states

                            Page 16 of 22
that any defendant who has more than 4 criminal history

points, or a prior 3-point offense, or a prior 2-point violent offense

will be ineligible for the safety valve. See The First Step Act of 2018

(S.3649) – as introduced, Senate Judiciary Committee,

https://www.judiciary.senate.gov/download/revised-first-step-act_-

summary (last accessed June 23, 2021); S. 3649 The First Step Act

Section-by-Section, p. 6, Senate Judiciary Committee,

https://www.judiciary.senate.gov/ download/revised-first-step_-

section-by-section (last accessed June 23, 2021). These summaries

address the version of the First Step Act that was introduced on

November 15, 2018, rather than the revised version that was signed

into law on December 21, 2018, but the language of § 3553(f)(1) is

the same in both versions. Furthermore, the Judiciary Committee’s

point-by-point summary of the changes incorporated into the

revised First Step Act does not indicate any change in the Judiciary

Committee’s understanding of the meaning of § 3553(f)(1) between

the initial and revised First Step Acts. See Summary of Revised

First Step Act, Senate Judiciary Committee,




                             Page 17 of 22
https://www.judiciary.senate.gov/download/first-step-act_-

amendment-summary (last accessed June 23, 2021).

     Additionally, several members of Congress stated during floor

debates that the revised First Step Act expanded the safety valve to

include “low-level, nonviolent” offenders. See 164 Cong. Rec. S7649

(Senator Grassley); 164 Cong. Rec. S7739 (Senator Schumer); 164

Cong. Rec. 7774 (Senator Feinstein); 164 Cong. Rec. H10362

(Congressman Goodlatte). The use of this phrasing instead of “low-

level or nonviolent offenders” implies an understanding of the safety

valve in which offenders are excluded if they are either high-level or

violent, even if they are not both.

     Mr. Wells argues that certain other statements by legislators

indicate an understanding more in line with his conjunctive

interpretation. Specifically, he points to Senator Patrick Leahy’s

statement that “I truly believe the error of mandatory minimum

sentencing is coming to an end,” 164 Cong. Rec. S7749, as evidence

that “Senator Leahy hoped the new Safety Valve would end

mandatory minimums.” Def. Reply, d/e 22, p. 16. However,

Senator Leahy elsewhere states that he “would like to see a broader

judicial safety valve” than the one enacted, but that “the nature of

                             Page 18 of 22
compromise” is that “[y]ou don’t get everything you want.” 164

Cong. Rec. S7749. In context, Senator Leahy’s statement is

aspirational, evincing a belief that the First Step Act represents the

first rather than the last step toward the elimination of mandatory

minimums.

     Mr. Wells also raises a textualist objection to the use of

unfavorable legislative history. Mr. Wells notes that the beliefs of

individual members of Congress regarding a statute's meaning do

not necessarily reflect the intent of Congress as a whole and

cites Bostock v. Clayton County, Georgia, 140 S. Ct. 1731 (2020),

for the proposition that judicial reliance on legislative history that

contradicts the plain meaning of statutory text “risk[s] amending

statutes outside the legislative process.” Id. at 1738. It is true that

reliance on legislative history is inappropriate where the language of

a statute is unambiguous and does not lead to absurd

results. Preston v. Midland Credit Mgmt., Inc., 948 F.3d 772, 783

(7th Cir. 2020). But the Court has already applied the traditional

tools of statutory interpretation and concluded that the text

of § 3553(f) does not unambiguously require the result that Mr.

Wells requests. A court may appropriately consult legislative

                             Page 19 of 22
history when a statute is ambiguous. Matter of Burciaga, 944 F.3d

681, 684 (7th Cir. 2019); see White v. United Airlines, Inc., 987

F.3d 616, 622 (7th Cir. 2021) (resolving textual ambiguity by

consulting legislative history to determine statute's intended

meaning). Here, the legislative history of the 2018 safety valve

expansion resolves any textual ambiguity in § 3553(f)(1) by

confirming that Congress intended the provision to be read

disjunctively.

     3. The rule of lenity does not apply.

     Finally, Mr. Wells argues in the alternative that the statute is

ambiguous and, therefore, should be interpreted in his favor under

the rule of lenity. However, the rule of lenity applies only when

“after considering text, structure, history and purpose, there

remains a grievous ambiguity or uncertainty in the statute such

that the Court must simply guess as to what Congress

intended.” Abramski v. United States, 573 U.S. 169, 188 n.10

(2014). As in Howell, the Court finds that the rule of lenity does not

apply because no such grievous ambiguity exists here. Any

ambiguity in the plain text of § 3553(f)(1) can be satisfactorily



                             Page 20 of 22
resolved by analyzing the structure and legislative history of the

provision.

     In his supplemental filing, Mr. Wells argues that the Court

should reconsider this finding in light of the Ninth Circuit’s decision

in Lopez. Mr. Wells argues that the existence of a circuit split is

evidence that that reasonable jurists can disagree on whether “and”

should be read conjunctively or disjunctively and is, therefore,

evidence that the statutory text is ambiguous. However, the rule of

lenity is “rarely” applied. It is certainly not applied every time a

circuit split has developed on the issue. See, e.g., Shular v. United

States, 140 S. Ct. 779, 788 (2020) (resolving a circuit split in favor

of the Government’s interpretation and finding the rule of lenity did

not apply). The mere existence of opinions from reasonable jurists

that the statute is ambiguous or that the statute unambiguously

calls for a conjunctive reading does not convince the Court that the

rule of lenity applies here.

                           III. CONCLUSION

     For the reasons above, the Court DENIES Defendant Steven

M. Wells’ Motion for Determination of Statutory Sentencing Range

(d/e 19).

                               Page 21 of 22
Signed on this 9th day of July 2021.

                         /s/ Sue E. Myerscough
                         Sue E. Myerscough
                         United States District Judge




                     Page 22 of 22
